The plaintiff in error was convicted in the county court of Oklahoma county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to imprisonment in the county jail for a term of 30 days.
The judgment was entered on May 25, 1926, and the appeal was lodged in this court September 23, 1926, 121 days after the judgment and sentence. Section 2808, Comp. Stat. 1921, requires that an appeal from a conviction for a misdemeanor be filed within 120 days, and, where an appeal is not filed within the time fixed by law, this court acquires no jurisdiction. Section 884, Comp. Stat. 1921, is as follows: "The time within which an act is to be done shall be computed by excluding the first day, and including the last; if the last day be Sunday, it shall be excluded."
Applying the foregoing section of the statute, there were 6 days in May, 30 in June, 31 in July, 31 in August, and 23 in September — a total of 121 days. The 120th day, to wit, September 22, 1926, did not fall on a Sunday.
The attempted appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 198